     Case: 4:20-cv-00032-DMB-JMV Doc #: 134 Filed: 04/19/21 1 of 3 PageID #: 554


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


BRUCE ELLIS, doing business
as Delta Cinema, ET AL.                                                             PLAINTIFFS

V.                                                                NO. 4:20CV00032-DMB-JMV

CLARKSDALE PUBLIC UTILITIES, ET. AL.                                              DEFENDANTS



                                            ORDER

       Before the Court are “Plaintiff’s [sic] Motion to Stay Discovery” [117]; Defendant City

of Clarksdale’s “Motion to Withdraw as Counsel of Record” [120]; Plaintiffs’ “Supplemental

Motion for Stay of Discovery Doc. No. [117]” [121] and supporting memorandum [122];

Plaintiffs’ “Motion in Oppossition [sic] to Doc. No. [120], [123], [124]” [126]; “Defendant City

of Clarksdale’s Response to Plaintiffs’ Supplement to Their Motion to Stay Discovery” [127];

“Defendant Clarksdale Public Utilities’ Response in Opposition to Plaintiffs’ Supplemental

Motion for Stay of Discovery” [128] and supporting memorandum [129]; and “Plaintiffs [sic]

Motion in Opposition to Defendants [sic] Doc. [127], [128], and [129]” [130]. The Court has

duly considered the submissions of the parties and the record and rules on the motions as

follows:

       Plaintiffs’ Motion to Stay and Supplemental Motion for Stay [117, 121]

       Plaintiffs essentially seek a stay of discovery proceedings in this matter to conserve

resources pending rulings on their motions for summary judgment [90, 93] and because the

Defendant City asserted a jurisdictional defense in response to those motions. Because the

district judge denied Plaintiffs’ motions for summary judgment by Order [133] dated April 16,

2021, which order also debunked Defendant’s jurisdictional defense, Plaintiffs’ motions are
    Case: 4:20-cv-00032-DMB-JMV Doc #: 134 Filed: 04/19/21 2 of 3 PageID #: 555


DENIED as moot.

       City of Clarksdale’s Motion to Withdraw as Counsel of Record and Plaintiffs’
       “Motion” in Opposition [120, 126]

       By Defendant City’s motion, Tiffany N. Carey seeks leave to withdraw as counsel for the

City because she “has accepted a position elsewhere and is leaving the law firm of Daniel Coker

Horton & Bell, P.A.[; but] Wilton V. Byars III, of the law firm of Daniel Coker Horton & Bell,

P.A., has been and will continue to serve as lead counsel of record for City of Clarkdale.” The

City further contends “[n]o parties will be prejudiced nor the litigation delayed by this

withdrawal.” In their opposition filing [126], Plaintiffs assert:




       The undersigned finds any objections by Plaintiffs to Defendant’s motion are without

merit. Indeed, the grounds stated by Plaintiffs in support of their opposition are neither

supported by legal authority nor facts. Because the City asserts no objection to Ms. Carey’s

departure from the case, and the City remains represented by counsel herein, the undersigned

                                                 2
    Case: 4:20-cv-00032-DMB-JMV Doc #: 134 Filed: 04/19/21 3 of 3 PageID #: 556


finds no party will be prejudiced by Ms. Carey’s withdrawal. Accordingly, the motion to

withdraw is GRANTED, and Ms. Carey shall have no further responsibility with regard to

representing the City herein. The relief requested in Plaintiffs’ opposition motion is DENIED as

unfounded.

       “Plaintiffs [sic] Motion in Opposition to Defendants [sic] Doc. [127], [128], and [129]”
       [130]

       Plaintiffs made this filing to assert in part a timeliness objection to Defendants’ responses

to their motion to stay discovery [117]. Because Plaintiffs’ motion to stay is moot as

determined above, this “motion” is also deemed moot. The other issues raised by the instant

filing are likewise deemed moot in view of the rulings above.

       SO ORDERED this 19th day of April, 2021.



                                      /s/ Jane M. Virden
                                      U.S. MAGISTRATE JUDGE




                                                 3
